United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-4225
                                   ___________

Timothy L. Nelson,                    *
                                      *
            Appellant,                *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Benton County Sheriff&s Department;   * Western District of Arkansas.
Jarred Debus; Tracy Brown; Rick       *
Pound; Fabien Rutherford,             * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                          Submitted: March 13, 1998
                              Filed: March 23, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.


      Timothy L. Nelson appeals from the district court&s1 dismissal of his 42 U.S.C.
§ 1983 action following an evidentiary hearing before a magistrate judge. Nelson



      1
        The Honorable H. Franklin Waters, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendation of the
Honorable Beverly R. Stites, United States Magistrate Judge for the Western District
of Arkansas.
alleged in his complaint that defendants failed to protect him from an assault by other
inmates while he was attending an Alcoholics Anonymous meeting. Having carefully
reviewed the record and the parties& submissions on appeal, we conclude that the
district court did not err in dismissing this action. Accordingly, we affirm the judgment
of the district court. See 8th Cir. R. 47B.

      We deny Nelson&s motion for appointment of appellate counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-